 


109 HR 1469 IH: To direct the Secretary of the Interior shall make full payment to each unit of general local government in which entitlement land is located as set forth in chapter 69 of title 31, United States Code, and for other purposes.
U.S. House of Representatives
2005-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1469 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2005 
Mr. Otter (for himself and Mr. Simpson) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To direct the Secretary of the Interior shall make full payment to each unit of general local government in which entitlement land is located as set forth in chapter 69 of title 31, United States Code, and for other purposes. 
 
 
1.Payment for entitlement landNot later than 2 years after the date of the enactment of this Act, to the extent that funds are made available through Acts of appropriation, the Secretary of the Interior shall make full payment to each unit of general local government in which entitlement land is located, as set forth in chapter 69 of title 31, United States Code. 
2.Conveyance of land in lieu of payment 
(a)Conveyance of landIf funds are not appropriated in amounts required for the Secretary of the Interior to make full payment to a local entity as required under section 1, the Secretary shall convey to that local government entity Federal land with a fair market value equal to the deficiency in the payment required under section 1. 
(b)Choice of landA local government to which land is conveyed under subsection (a) may choose the Federal land to be conveyed from Federal land within the geographic boundary of that local government. Federal land may not be chosen for conveyance under this section if such land is within one of the following:
(1)A unit of the National Park System.
(2)A National Wilderness Area. 
(3)A unit of the National Wildlife Refuge System.  
(c)Conveyance within 90 daysConveyances under this section shall be completed not more than 90 days after the Secretary of the Interior receives written notification of the selection from the local government.  
 
